Citation Nr: 1536954	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  08-18 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been presented to reopen the claim of service connection for a psychiatric disorder.  


REPRESENTATION

Veteran represented by:	Jeffrey Bunten, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran's attorney


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to June 1988.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran's representative appeared at a hearing before a Veterans Law Judge in March 2014.  In July 2014, the Board affirmed the RO's denial of reopening the Veteran's claim, with the decision signed by the Veterans Law Judge who presided over the March 2014 Board hearing.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2015 Order, the Court granted a February 2015 Joint Motion for Remand (JMR) and vacated the Board's decision.  

In August 2015, the Board notified the Veteran that the Veterans Law Judge who held the March 2014 hearing had resigned from the Board and, as such, was unable to participate in deciding his appeal.  In August 2015, the Veteran, through counsel, elected to have an additional hearing before a new Veterans Law Judge.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for a psychiatric disorder in November 2005.  VA denied the claim in a June 2006 rating decision.  The Veteran did not appeal this decision, nor did he submit new and material evidence within a year of the decision, so the decision became final.

2.  Since this final denial, the Veteran has submitted evidence which tends to substantiate the claim.  


CONCLUSIONS OF LAW

1.  The June 2006 rating decision denying the claim of service connection for a psychiatric disorder is final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2005).

2.  The Veteran has submitted new and material evidence since the June 2006 decision to allow the reopening of the  claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

The Board is reopening and remanding the claim on the basis of new and material evidence.  Therefore, VCAA notice compliance requires no further discussion for this claim.

Reopening of the Claim on the Basis of New and Material Evidence 

VA previously denied the claim, and the Veteran did not appeal the prior rating decision, nor did he submit new and material evidence within a year of the rating decision.  As such, the rating decision is final.  The Board has the jurisdictional responsibility to determine whether there is new and material evidence, irrespective of what the RO determined.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  If the Board finds that no such evidence has been offered, the analysis must end, and what the RO may have determined in this regard is irrelevant. Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims). 

If, however, the Veteran has submitted new and material evidence since the prior final denial of this claim, then it must be reopened and the former disposition reconsidered.  38 U.S.C.A. § 5108.

When determining whether a claim should be reopened, the Board performs a two step analysis.  The first step is to determine whether the evidence secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108.  According to VA regulation, "new" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of all the evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  This presumption only applies when determining whether the evidence is new and material.  It also does not apply when determining the credibility and weight of the evidence as it relates to the merits of the claim.  Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits.  See also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or assertions beyond the competence of the person making them).

VA last denied the claim in June 2006.  Therefore, VA must determine whether the Veteran has submitted new and material evidence since that time to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (indicating VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim).

The June 2006 rating decision denied the claim because there was "no evidence of a relationship" of his psychiatric disorder "to service."  At the time of the denial, the record consisted of the Veteran's service treatment records.  

The evidence presented since June 2006 includes (i) private and VA mental health records, which show treatment and hospitalizations for paranoid schizophrenia since 1996, and (ii) the Veteran's contention that he has bipolar disorder due to service.
In light of this evidence and the February 2015 JMR, the Board finds new and material evidence has been submitted since the June 2006 denial of this claim.  The evidence is new since it was not considered during the previous adjudication of the claims, and it is material to the disposition of the claim. 

Accordingly, new and material evidence has been submitted to reopen this previously denied and unappealed claim.  38 U.S.C.A. § 5108.



ORDER

VA has received new and material evidence.  It is reopening the claim of service connection for a psychiatric disorder.  To this extent only, the appeal is allowed.


REMAND

Pursuant to the Introduction, the case is REMANDED for the following action:

Schedule a videoconference hearing for the Veteran.  Then follow all appropriate appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


